        Case 3:15-cv-00675-JBA Document 1861 Filed 04/04/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                       Plaintiff,

        v.                                             Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                       Defendant, and

 IFTIKAR AHMED SOLE PROP; et al                         APRIL 04TH, 2021

                       Relief Defendants


 DEFENDANT’S RESPONSE TO RECEIVER’S CONSOLIDATED RESPONSE TO
DEFENDANT’S MOTION TO COMPEL TRACY KLESTADT TO DISCLOSE TERMS
   OF SETTLEMENT WITH OAK AND DEFENDANT’S MOTION FOR NMR E-
        TAILING TO DISCLOSE TERMS OF SETTLEMENT WITH OAK


       The pro se Defendant respectfully files this Response to the Receiver’s Consolidated

Response [Doc. #1841, or “Response”] to the Defendant’s Motion to Compel Tracy Klestadt to

Disclose Terms of Settlement with Oak [Doc. #1786] and the Defendant’s Motion to Compel

NMR E-Tailing to Disclose Terms of Settlement with Oak [Doc. #1783].

       The Defendant reserves all rights.

       Since the Receiver “takes no position with respect to the relief sought in the Motions to

Compel” [Response at 3], the pro se Defendant simply addresses the procedural concerns raised

by the Receiver.

       The Defendant is pro se and the Court has denied the Defendant the ability to have

counsel in this proceeding, which has irreparably prejudiced the Defendant and which is an issue

on appeal in the Second Circuit Court of Appeals.
                                                1
        Case 3:15-cv-00675-JBA Document 1861 Filed 04/04/21 Page 2 of 4




       The pro se Defendant has no idea how to subpoena and indeed, was not able to earlier in

this proceeding because he cannot sign any papers for subpoena, as he is not an attorney or

officer of the Court, and he cannot get any papers to the Clerk’s office for the signature. Should

the Court deem it necessary for the pro se and indigent Defendant to first subpoena Tracy

Klestadt and/or NMR e-Tailing before seeking to compel, the pro se Defendant respectfully

requests the aid or guidance of someone who can lead him through that process, else the

Defendant is irreparably prejudiced.

       Alternatively, until and unless the Court allows for the Defendant to have some sort of

representative who can do so for the Defendant (which would have been legal counsel had

Defendant been represented in this proceeding), the Defendant is unable to do so as this Court

has frozen all of the Defendant’s assets. Not only is the Defendant not able to obtain a proper

subpoena, the Defendant cannot serve papers without counsel or funds released by this Court.

Should the Court release funds for the Defendant to be represented in his Company C matters

(which is pending), the Defendant would ask counsel to properly subpoena both Tracy Klestadt

and NMR e-Tailing.

       However, as it is, the Defendant is a proper party to the NMR e-Tailing proceeding

against Oak as well as the SDNY Bankruptcy Proceeding where Oak seeks to be substituted as

Plaintiff as a result of the settlement obtained in the Plan Administrator/Oak proceeding.

       Most importantly, the information requested impacts this instant proceeding as it is Oak

that claims to be the alleged victim and these proceedings between Tracy Klestadt and Oak, and

also NMR e-Tailing and Oak, were settled based on a transaction at issue in this instant

proceeding.

       These settlements impact the amount of judgment in this instant proceeding.


                                                 2
         Case 3:15-cv-00675-JBA Document 1861 Filed 04/04/21 Page 3 of 4




                                            Respectfully Submitted,



Dated:        APRIL 04TH, 2021              /s/ Iftikar Ahmed
                                            ____________________________
                                            Iftikar A. Ahmed
                                            C/O Advocate Anil Sharma
                                            Government Place East
                                            Kolkata 700 069, India

                                            Tel: +91-983-008-9945
                                            e-mail: iftyahmed@icloud.com
                                            Pro Se




                                        3
        Case 3:15-cv-00675-JBA Document 1861 Filed 04/04/21 Page 4 of 4




                               CERTIFICATE OF SERVICE



       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              4
